DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks filed on 29 April 2022 is acknowledged. 
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 January 2022.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04 January 2022.
Note that applicant’s elected antibody 3A8, comprises light chain complementarity determining regions (CDRs) of SEQ ID NOs: 13, 15, and 17 and heavy chain CDRs of SEQ ID NOs: 4, 6, and 8. This antibody also comprises the light chain variable region (VL) sequence of SEQ ID NO: 11 and the heavy chain variable region (VH) sequence of SEQ ID NO: 2. 
Claims 1-8 are under examination.

Withdrawn Objections/Rejections
The amendments to claims 1-6 have resolved all objections with the exception of the one set forth below. 
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment the claim, which clarified the scope of patent protection sought. 
Upon further consideration, the rejection of claims 1-8 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bremel et al. is withdrawn in response to applicant’s argument that Bremel’s antibody does not necessarily have the conformational binding requirements of the claims. 
New and remaining issues are set forth below. 

Claim Objections
Claim 1 stands objected to because of the following informalities:  
If applicant intends to claim an antibody along with a pharmaceutically acceptable carrier, it is suggested that claim 1 is rewritten as a pharmaceutical composition comprising an antibody as claimed and a pharmaceutically acceptable carrier. An antibody itself cannot comprises a carrier; rather, a composition comprising the antibody can comprise a carrier. 
Appropriate correction is required. Applicant has not addressed this objection in the amendments or remarks. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims require an antibody, fragment, variant, or derivative thereof for aggregate αSyn, comprising: an immunoglobulin or antibody of type IgA, IgD, IgG, IgE, IgM, or IgY; with as little as 1 complementarity determining region (CDR) recognizing an epitope on aggregated αSyn and lacks cross reactivity to monomeric αSyn; and a carrier, suitable for treating Parkinson’s Disease and other Lewy body- and Lewy neurite-based diseases and for forming a complex with aggregate αSyn. Claim 7 recites that the antibody, or fragment, variant, or derivative thereof comprises a heavy chain that is at least 90% identical to SEQ ID NOs: 2 or 20, and a light chain is at least 90% identical to SEQ ID Nos: 11 or 29. Claim 8 appears to require that the antibody, fragment, variant, or derivative thereof comprises as little as 2 CDRs, i.e. SEQ ID NOs: 4, 6, or 8 and SEQ ID NOs: 13, 15, or 17.   
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. Applicants are directed to MPEP § 2163 for guidelines on compliance with the written description requirement. 
The specification provides two examples of an antibody as broadly claimed, i.e. monoclonal antibodies 3A8 and 6G7. The specification does not describe the structure of the full genus of antibodies responsible for each of the functions claimed. The specification discloses only particular combinations of the 6 CDR sequences and only particular combinations of light and heavy variable regions will result in antibodies that bind to antigen. The specification does not describe isolated antibodies that comprise random combinations of the claimed sequences, especially those with as little as two CDRs. The Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of an antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id. 
While generically the structure of antibodies is known, the structure of the presently recited antibodies can vary substantially within the above given claimed recitations. As noted in Amgen, knowledge that an antibody binds to a particular epitope on an antigen tells one nothing at all about the structure of the antibody, wherein “instead of analogizing the antibody-antigen relationship to a ‘key in a lock,’ it [is] more apt to analogize it to a lock and ‘a ring with a million keys on it.” (Internal citations omitted). The relevant antibody art confirms this quandary, indicating that “knowledge of an epitope or antigen used to generate a monoclonal antibody is insufficient for making the original antibody available, even if suitable in vitro test systems for screening are used.” See p. 8, lines 3-5 of WO 2009/033743 A1. Therefore, those of skill in the art would not accept that the inventor had been in possession of the full genus of antibodies presently claimed.
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of antibodies nor guidance as to which of the myriad of molecules encompassed by the claimed antibodies would meet the limitations of the claims.  Further, given the well-known high level of polymorphism of immunoglobulins and antibodies, the skilled artisan would not have recognized that applicant was in possession of the vast repertoire of antibodies encompassed by the claimed invention.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). 
The skilled artisan cannot envision the detailed chemical structure of the genus of claimed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). Therefore, the instant claims do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claims 1-8 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated antibody or fragment thereof comprising the particular combinations of 6 CDRs for the elected antibody of 3A8, does not reasonably provide enablement for antibodies or fragments that contain random combinations of the claimed CDRs or as little as one or two CDRs, variants, or derivatives as recited by the instant claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The claims are broadly drawn to an antibody, fragment, variant, or derivative thereof for aggregate αSyn, comprising: an immunoglobulin or antibody of type IgA, IgD, IgG, IgE, IgM, or IgY; a complementarity determining region recognizing an epitope on aggregated αSyn and lacks cross reactivity to monomeric αSyn; and a carrier, suitable for treating Parkinson’s Disease and other Lewy body- and Lewy neurite-based diseases and for forming a complex with aggregate αSyn. Claim 7 recites that the antibody, or fragment, variant, or derivative thereof comprises a heavy chain that is at least 90% identical to SEQ ID NOs: 2 or 20, and a light chain is at least 90% identical to SEQ ID Nos: 11 or 29. Claim 8 requires that it comprises as little as 2 CDRs, i.e. SEQ ID NOs: 4, 6, or 8 and SEQ ID NOs: 13, 15, or 17.
The specification discloses only particular combinations of the 6 CDR sequences will result in antibodies that bind to antigen, i.e. each column of Table 2 discloses the particular combination of 6 CDRs of a given antibody that actually binds antigen as claimed. For example, the elected antibody of 3A8 comprises all of the six CDRs of SEQ ID NOs: 13, 15, 17, 4, 6, and 8. See p.76-77. The specification does not teach that the artisan can pick and choose different combinations of the claimed CDRs, e.g. as little as 1 or 2 CDRs, and still produce an antibody that binds antigen. Thus, the specification does not enable to the full scope of the claims.
It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, W. E. Fundamental Immunology, 1993; PTO-892, 02/02/2022, under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci U S A. 1982; PTO-892, 02/02/2022). Rudikoff teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 
The fact that more than two CDRs are essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (Biochemical and Biophysical Research Communications, 2003; PTO-892, 02/02/2022), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design. The peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset et al. state that although one particular CDR, i.e. CDR H3, is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.). This is by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.). Vajdos et al. (J Mol Biol. 2002; PTO-892, 02/02/2022) state that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left col.). 
As for the antibodies which are only required to have two CDRs or generically claimed antibody fragments, variants, or derivative thereof, the specification does not allow one skilled in the art to determine how to use these antibodies. Given that there is no requirement that the full set of six CDRs be present by the full scope of the claims, the artisan would not expect that the full scope of claims would bind to any protein target, let alone have the ability to recognize an epitope on aggregated αSyn and lack cross reactivity to monomeric αSyn. Applicants have provided insufficient evidence or nexus that would lead the skilled artisan to predict the ability of producing an antibody, or fragment, variant, or derivative thereof containing fewer than 6 CDRs that retains the functions currently claimed. However, the claim language also reads on small amino acid sequences, which are incomplete regions of the antibody. One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies as broadly claimed. Therefore, in view of the lack of guidance in the specification and in view of the discussion above, undue experimentation would be required to use the invention commensurate with the scope of the claims.

Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive. Applicant asserts that choosing different combinations of CDRs to produce an antibody that binds an antigen is well known in the art. Applicant asserts that disclosure of elements explicitly or implicitly directed to combining one, two, or more CDRs of different antibodies in addition to disclosure of the structure of the genus of antibodies responsible for each of the claimed functions are provided throughout the Specification. Applicant asserts that claim 1 has been amended to specify that the antibody, or fragment, variant, or derivative comprises an immunoglobulin or antibody of type "IgA, IgD, IgG, IgE, IgM, or IgY..." and that the Specification teaches use of IgA, IgD, IgG, IgE, IgM, and/or IgY antibody-producing cell lines to combine one, two, or more CDRs using "techniques well known to the skilled artisan" .
This is not found persuasive because applicant has shown possession of two species within the claimed genus of antibodies, fragments, variants, or derivatives, i.e. monoclonal antibodies 3A8 and 6G7. The remaining teachings in the specification and art cited in applicant’s remarks are simply invitations for the skilled artisan to generate and screen for antibodies, fragments, variants, or derivatives that have the functional requirements of the claims. As stated in University of Rochester v. G.D. Searle and Co. (69 USPQ 2nd 1886, CAFC 2004), the Federal Circuit upheld the district court's ruling that patent claims which recited administration of compounds not disclosed, but rather to be identified in a screening assay, were invalid on their face. Applicant’s two disclosed antibodies, the fact that the claims now recite all 6 types of potential isotypes of immunoglobulins, and that the art teaches how to generate antibodies, in general, does not negate the need for the artisan to first make and then screen for additional “antibodies, fragments, variants, or derivatives” that meet the functional requirements of the claims. The two disclosed species of antibodies tell the artisan nothing about any other structure of any other species within the broadly claimed genus. “It is not sufficient for purposes of the written description requirement of Section 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose.” Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966 (CAFC 1997). Further, making and using the full scope of the claims would require undue experimentation by the artisan as any generated antibodies, fragments, variants, or derivatives would need to be tested to see if they have the functional requirements of the claims. Therefore, the instant rejections are properly maintained. 
Note that amending the claims such that they all require all 6 of the particular CDRs of applicant’s invention would overcome these rejections. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires “The antibody, or fragment, variant, or derivative thereof of claim 1, the heavy chain is defined by SEQ ID NOs: 4, 6, or 8, and the light chain is defined by SEQ ID NOs: 13, 15, or 17.”. However, these sequence identifiers are the CDRs, but are not themselves the heavy chain or the light chain. Thus, it is unclear how a CDR can define a full heavy chain or a full light chain, which are much larger than CDRs and contain CDRs. That is, the heavy chains and light chains comprise the CDRs of SEQ ID NOs: 4, 6, 8, 13, 15 and 17 since the CDRs are much smaller subsequences. Appropriate correction is required. 
It is suggested that claim 8, line 2 is amended to, e.g., “The antibody, or fragment, variant, or derivative thereof of claim 1, wherein the heavy chain comprises SEQ ID NOs: 4, 6, or 8, and the light chain comprises SEQ ID NOs: 13, 15, or 17” to overcome this rejection.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
10 August 2022